Supreme Court

                                                                  No. 2013-215-Appeal.
                                                                  (PC 12-4458)


             Michael P. Trainor               :

                      v.                      :

              Paul D. Grieder.                :



                                           ORDER

       The defendant Paul D. Grieder (Grieder or defendant) appeals from a judgment of the

Superior Court in favor of the plaintiff, Michael P. Trainor (Trainor or plaintiff) in this debt on

judgment action. The instant appeal is the latest in what has been a long series of unfortunate

interactions between these parties. 1 This odyssey began in July of 1988, when the defendant

assaulted the plaintiff. In April of 1990, the defendant pled nolo contendere to one count of

simple assault and battery and one count of felony assault. The plaintiff thereafter filed a civil

suit against the defendant in the Superior Court seeking damages for his injuries from the assault.

The plaintiff was awarded a judgment for $1.5 million, plus interest and costs, in 1992. The

defendant has since been ordered by the Superior Court to pay the plaintiff $400 per month to

satisfy the judgment. 2

       Since that time, the interactions between these parties may be characterized by the

perseverance of both sides—plaintiff in seeking to recover from defendant the awarded damages



1
  A curious reader is directed to the “Facts and Travel” sections in the previous cases in which
these parties have appeared before this Court for a more complete recitation of the factual and
legal background of this ongoing saga. See Trainor v. Grieder, 925 A.2d 243 (R.I. 2007)
(hereinafter Trainor I) and Trainor v. Grieder, 23 A.3d 1171 (R.I. 2011) (Trainor II).
2
  This order of the Superior Court was reinstated by this Court in Trainor I, 925 A.2d at 246.


                                             -1-
and defendant in attempting to avoid paying plaintiff the amount owed. See Trainor v. Grieder,

925 A.2d 243, 244 (R.I. 2007) (Trainor I) and Trainor v. Grieder, 23 A.3d 1171, 1173 (R.I.

2011) (Trainor II). In Trainor II, defendant’s most recent attempt before this Court to “keep

plaintiff at bay[,]” defendant argued that the Superior Court lacked subject matter jurisdiction

over any supplementary proceedings with respect to the original judgment because there had

been no return of an unsatisfied execution on the judgment, as set forth in G.L. 1956 § 9-28-3. 3

Trainor II, 23 A.3d at 1173. This Court held that “[t]he Superior Court unquestionably had

subject matter jurisdiction,” and stated that defendant’s arguments otherwise were “a vexatious

attempt to further prolong the case.” Id. at 1174. We explained that the requirement that there

be a return of an execution was a condition that “may be waived if such compliance is not

insisted upon.” Id. We concluded that defendant had waived the requirement of a return of an

execution by “repeatedly appear[ing] and respond[ing] to citations issued in supplementary

proceedings after the point in time when the original writ of execution on the judgment was

issued.” Id. at 1175.

       The instant appeal stems from a debt on judgment action filed by Trainor in the Superior

Court on August 28, 2012. 4      After defendant failed to timely respond, plaintiff filed an



3
  General Laws 1956 § 9-28-3 states, in pertinent part,
                        “On the filing of an application by a judgment creditor,
                execution on whose judgment has been returned either wholly or in
                part unsatisfied and unpaid, the clerk or a justice of the court
                rendering the judgment * * * shall issue a citation to the judgment
                debtor to appear at a time and place named therein to show cause
                why an examination into his or her circumstances should not be
                made and a decree be entered ordering him or her to pay the
                judgment in full or by instalment [sic], weekly, monthly, or
                otherwise.” (Emphasis added.)
4
  The plaintiff filed the complaint in order to preserve the original judgment for damages from
expiring at the twenty-year statutory limit on judgments. See G.L. 1956 § 9-1-17 (providing that
actions on judgments of any court must be brought within twenty years).


                                            -2-
application for the entry of default against defendant pursuant to Rule 55(a) of the Superior

Court Rules of Civil Procedure. 5 Default was entered against defendant on December 6, 2012.

       Thereafter, defendant apparently filed an answer. 6 The plaintiff objected to the answer

and moved that it be stricken as untimely. The plaintiff further moved for oral proof of claim,

and both matters were heard before a justice of the Providence County Superior Court on

February 12, 2013.

       At the hearing, plaintiff noted that, since the original judgment had been entered,

defendant had paid a total of $21,400. He further submitted that the original judgment of $1.5

million combined with the statutory interest now amounted to $5.1 million. The hearing justice

concluded that the instant action was the only way to ensure that the original judgment remained

in effect by “reaffirm[ing] it and renew[ing] it for an additional 20 years.” Accordingly, the

hearing justice entered a judgment for plaintiff for the amount, including interest, of $5,078,600. 7

       In an order entered on February 12, 2013, the hearing justice granted plaintiff’s motion to

strike defendant’s answer and required defendant to continue paying plaintiff $400 per month. A

separate judgment in plaintiff’s favor in the amount of $5,078,600 also entered on that day. The

defendant timely filed a notice of appeal to this Court.

       On appeal, defendant limits his argument to the contention that the Superior Court

“lacked subject matter jurisdiction since a debt on judgment action require[s] the return of a[n]



5
  Rule 55(a) of the Superior Court Rules of Civil Procedure states that “[w]hen a party against
whom a judgment for affirmative relief is sought has failed to plead or otherwise defend as
provided by these rules and that fact is made to appear by affidavit or otherwise, the clerk shall
enter the party’s default.”
6
  The defendant’s original answer is not listed in the docket sheet as having been filed. A copy of
the answer, which is now in the record, was produced at the hearing on plaintiff’s oral proof of
claim in the Superior Court.
7
  This amount reflects the $1.5 million due to plaintiff from the original judgment, plus the
accumulated interest, less the $21,400 which plaintiff has already paid.


                                              -3-
unsatisfied execution in the clerk’s office.” 8       The defendant argues that an execution is a

condition precedent before any post-judgment collection proceedings may be commenced.

          We begin by noting that defendant was defaulted and failed to take any action to vacate

the default in order to preserve his right to participate in the instant action. In light of the fact,

however, that the hearing justice permitted defendant to be heard even after the default had

entered and because subject matter jurisdiction “may be raised at any time in the proceedings[,]”

we will briefly address defendant’s argument on appeal. Boyer v. Bedrosian, 57 A.3d 259, 270

(R.I. 2012) (quoting Pine v. Clark, 636 A.2d 1319, 1321 (R.I. 1994)).

          Subject matter jurisdiction, as this Court has explained, “is the very essence of the court’s

power to hear and decide a case.” Long v. Dell, Inc., 984 A.2d 1074, 1079 (R.I. 2009). The

power to hear a case is distinct from the question of “whether a court having the power to

adjudicate should exercise that power.” Narragansett Electric Co. v. Saccoccio, 43 A.3d 40, 44

(R.I. 2012) (quoting Mesolella v. City of Providence, 508 A.2d 661, 666 (R.I. 1986)).

          We will not revisit the question of whether the Superior Court had subject matter

jurisdiction over this matter because defendant’s claim is barred by the doctrine of collateral

estoppel. As this Court has stated, issue preclusion, or collateral estoppel, “bars relitigation of

any factual or legal issue that was actually decided in previous litigation ‘between the parties,

whether on the same or a different claim.’” Reynolds v. First NLC Financial Services, LLC, 81
A.3d 1111, 1118 (R.I. 2014) (quoting Grella v. Salem Five Cent Savings Bank, 42 F.3d 26, 30

(1st Cir. 1994)).

                  “Except where application of the doctrine would produce
                  inequitable results, collateral estoppel operates to bar the
                  relitigation of an issue when: (1) the party against whom collateral
                  estoppel is sought is the same or in privity with a party in the


8
    The parties do not dispute that an unsatisfied execution has not been returned in this case.


                                                -4-
               previous proceeding; (2) the previous proceeding resulted in a final
               judgment on the merits; and (3) there is an identity of issues.”
               Cronan v. Iwon, 972 A.2d 172, 174-75 (R.I. 2009) (mem.)

       In applying these elements to the instant case, there can be little doubt that collateral

estoppel applies. There is no dispute that both plaintiff and defendant in the instant appeal were

also the parties to Trainor II, wherein this Court determined that the requirement that an

execution be returned had been waived by defendant through his repeated appearance in court for

supplementary proceedings on the original judgment. See Trainor II, 23 A.3d at 1175. With

regard to the second element—that the previous proceeding resulted in a final judgment on the

merits—we are similarly convinced that the requirement has been met.                  The previous

proceedings between these parties have stemmed from plaintiff attempting to collect the debt

owed to him from the final judgment entered in his favor, which, as we held in Trainor II,

included subject matter jurisdiction over supplementary proceedings.

       Finally, there is an identity of issues because this Court has already addressed and

decided the precise argument that defendant makes in the instant appeal to challenge the Superior

Court’s jurisdiction. The defendant largely reiterates in the instant appeal the argument made

before us and which we rejected in Trainor II—that a return of an execution is a condition

precedent to the Superior Court’s exercising jurisdiction over a debt on judgment action. See 23
A.3d at 1173-75. It is axiomatic that “[t]he party whose rights have been adjudicated in one

action adversely to such party cannot maintain a second action * * *.” Graziano v. Rhode Island

State Lottery Commission, 810 A.2d 215, 220 (R.I. 2002).

       In closing, we note that these proceedings continuously percolating in the judicial system

might have been avoided had the defendant fulfilled his obligation to pay the plaintiff as ordered.

Our courts have now repeatedly spoken, and we affirm again that the plaintiff is entitled to the




                                             -5-
judgment, with interest, of nearly $5.1 million. It is our fervent hope that this will be the last

time these parties appear before us in this matter. See Estate of Mitchell v. Gorman, 970 A.2d 1,

6 (R.I. 2009) (“The parties in this case have had their day in court; it is time to bring this matter,

at long last, to its conclusion.”).

        For the foregoing reasons, we affirm the judgment of the Superior Court. The record in

this case is remanded to that tribunal.




        Entered as an Order of this Court, this 16th of May, 2014.

                                                By Order,



                                                ___________/s/_______________
                                                           Clerk




                                              -6-
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      Michael P. Trainor v. Paul D. Grieder.

CASE NO:            No. 2013-215-Appeal.
                    (PC 12-4458)

COURT:              Supreme Court

DATE ORDER FILED:   May 16, 2014

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

SOURCE OF APPEAL:   Providence County Superior Court

JUDGE FROM LOWER COURT:

                    Associate Justice Daniel A. Procaccini

ATTORNEYS ON APPEAL:

                    For Plaintiff: Robert M. Brady, Esq.

                    For Defendant: Keven A. McKenna, Esq.